Citation Nr: 9920438	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1969 and from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for an 
increased evaluation for a low back disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2. Lumbosacral strain is primarily manifested by subjective 
complaints of pain on motion, without significant objective 
findings.

3.  The veteran's low back disorder is not productive of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in standing position.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back disorder have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his low 
back condition should be increased to reflect more accurately 
the severity of his symptomatology.  

As a preliminary matter, the Board notes that the veteran's 
allegation that his low back disorder has increased in 
severity makes his increased rating claim well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back disorder has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain, which provides that a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or loss of lateral spine motion, unilateral, in standing 
position and a 10 percent evaluation is warranted for 
characteristic pain on motion.

The veteran was granted service connection in December 1969 
for residuals of a back injury, evaluated as noncompensably 
disabling.  VA clinical records show complaints of low back 
pain in July 1984, and X-rays of the lumbosacral spine were 
normal in August 1984.  Clinical records further show the 
veteran participated in physical therapy in November 1984, 
and May through June of 1985.  A January 1985 X-ray showed 
prominence of the ligamentum flavum and a disc bulge with 
compression of the dural sac at L4-L5, with no other 
abnormalities.  At a June 1985 VA examination, there was some 
tenderness on palpation, but veteran refused to engage in 
range of motion testing due to alleged pain.  The evaluation 
of the veteran's low back disorder was increased to 10 
percent by an August 1985 rating decision.  

More recently, the veteran has received inpatient and 
outpatient treatment for a psychiatric condition, substance 
abuse, diabetes mellitus, hypertension and a possible cardiac 
condition in 1996 and 1997. Records documenting such 
treatment contain no findings related to the veteran's back.  
In fact, there are no treatment records pertaining to the 
back since 1985.

Three recent VA examinations have been performed.  At the 
first examination, in September 1997, an X-ray of the lumbar 
spine was done, with findings of normal vertebral bodies, 
normal disc spaces, no evidence of spondylolisthesis or 
fracture, normal lordotic curve, no significant 
osteoarthritic changes, and no abnormal bony production or 
destruction.  At the September 1997 examination, the veteran 
gave a history of a blunt trauma injury to his lower back 
when struck by a fallen tree during service in Vietnam.  The 
veteran stated that: he could not walk without support; he 
had numbness and wave-like pain in both legs; and he had 
severe back pain when attempting intercourse.  He was wearing 
a lumbosacral corset.  

On physical examination, it was observed the veteran had 
gained 124 pounds since service entrance.  Findings included 
lumbar paravertebral muscle tightness over the lower three 
lumbar vertebra, and tenderness on direct palpation over the 
spinal column and the accompanying musculature.  Range of 
motion was reported as 40 degrees forward flexion, which the 
veteran halted due to pain radiating into the left leg; 
backward extension to 20 degrees with pain; left and right 
lateral flexion of 15 degrees, each with complaints of pain; 
and left and right rotation of 15 degrees, with complaints of 
pain.  The veteran complained of pain with lifting of the 
thigh to 15 degrees, as well as pain on straight leg raising 
test with the veteran supine, at 60 degrees in both legs. 
Diagnoses included degenerative disc disease of the lumbar 
spine and sciatic distribution radiculopathy of both legs. 
The examination was conducted by a physician's assistant 
(PA).

The RO requested that another examination be performed by an 
orthopedic specialist, because the diagnosis rendered at the 
September 1997 examination appeared to be inconsistent with 
the findings of the concurrent X-ray studies.

A second examination was performed in December 1997, by the 
same PA.  The veteran's subjective complaints were similar to 
those in the previous examination, and he was wearing the 
lumbosacral corset.  On range of motion testing, forward 
flexion was to 45 degrees, backward extension was to 10 
degrees, with complaints of pain.  He also complained of pain 
on right and left lateral flexion and lumbar rotation greater 
than 20 degrees bilaterally.  The PA reviewed the report of 
an MRI which was performed in January 1998, after the 
examination, but prior to dictation of the examination 
report.  Based on the physical examination and MRI report, 
the PA rendered a diagnosis of mild degenerative joint 
disease of the lumbosacral spine, bulging of nucleus pulposus 
of L4-L5 and L5-S1, and chronic lumbar paravertebral muscle 
spasm.  The PA offered an opinion that it is as likely as not 
the degenerative joint disease and recurrent lumbar 
paravertebral muscle spasm were related to a back disorder 
which originated in service.

In February 1998, a brain and spinal cord examination was 
performed by a physician, who reviewed the claims file, 
including service medical records and post-service treatment 
records, and described the veteran's medical, psychiatric, 
and drug use history in his examination report.  The examiner 
stated that the claims file contains no medical corroboration 
of the back injury for which the veteran was granted service 
connection, nor was there substantial medical information 
through the years regarding the veteran's back.  The examiner 
reviewed the reports of the September 1997 examination by the 
PA, and of the January 1998 MRI.  (As the report of the 
December 1997 examination by the PA had not yet been 
transcribed, it was not available for review.)

The examiner described the veteran as extremely intolerant of 
any form of discomfort.  The veteran, who was supporting 
himself with Canadian canes, gave no history of injury or 
illness regarding his brain, but claimed to have had a 
ruptured disc at "L3-4-6" caused by a tree falling on him 
in Vietnam.  He claimed to have broken three ribs in that 
incident and to have been hospitalized for three to five 
months and medicated with Morphine.  (There is no evidence of 
that in the service medical records.)  The veteran claimed to 
be unable to stand for more than five minutes without pain in 
his left lower portion of his body, including numbness and 
tingling in the left thigh, as well as pain in the right 
buttock, which radiated to the right knee.  He stated his 
symptoms were constant and worsened with walking, standing, 
cold weather, and acts of straining.  He owned a back brace 
but was not wearing it.  

On physical examination, eyes, facial muscles , jaw, speech, 
swallowing, neck flexion, tongue, posture, and upper portion 
of the body were all normal.  All muscle groups below the 
waist were limited in their output on examination testing, 
which was inconsistent with the fact that there was no 
atrophy or fasciculation involving any muscle groups.  All 
reflexes tested, including lower limbs, were normal.  There 
was normal sensation, including along the left thigh which 
the veteran had stated was tingling.  The veteran could stand 
without assistance and without dependence on the canes.  He 
had a peculiar gait.  He was able to turn on a single pace 
and maintain balance when standing with feet together.  He 
was able to stand on either foot, but refused to stand on 
toes or heels or to squat due to alleged pain.  He complained 
of pain in the back on downward pressure on his head and on 
passive rotation of the shoulders and pelvis, without 
displacement of the lumbar spine.  During his reports of 
pain, however, there was no evidence of muscle spasm.  He 
reported exquisite pain with minimal depression of the low 
back with one finger, although the pressure applied was only 
enough to bend the skin and insufficient to bring the 
fingertip into contact with any subcutaneous structures.  He 
similarly complained of unbearable pain on extension of his 
neck and turning it to the right.  On range of motion 
testing, he extended to less than 5 degrees, flexed forward 
to less than 15 degrees, and left and right rotated and 
flexed to 10-15 degrees.  He permitted 85 degrees of straight 
leg raising on the right, but complained of pain at lesser 
amounts on the left.  

The examiner stated that the veteran demonstrated no evidence 
of disease of the brain, spinal cord, nerve roots, peripheral 
plexuses, or peripheral nerves.  According to the examiner, 
the veteran displayed variations of behavior which were 
regarded as contrivances, and his behavior was indicative of, 
at best, symptom amplification, and, at worst, malingering.  
The examiner reviewed the MRI and concluded that there was a 
minimal degree of degenerative disc and joint disease which 
would be comparable to the asymptomatic level, which is quite 
common for persons of the veteran's age. It was the 
examiner's belief that the veteran's back pain complaints 
were not correlated to the changes seen on the studies done 
in September 1997 and January 1998.  The examiner rendered a 
diagnosis of disc and joint disease of the lumbar spine (also 
called lumbar spondylosis) of a minimal or modest degree and 
a degenerative nature, due to the aging process.  The 
examiner found that the subjective pain behavior exhibited by 
the veteran was entirely disproportionate to the extremely 
mild tests performed on examination, and that there was no 
objective evidence of pain.  The examiner disagreed with the 
PA's September 1997 diagnosis of sciatic distribution 
radiculopathy.  The examiner concluded that the limited 
motion displayed by the veteran on both the February 1998 and 
September 1997 examinations were skewed by the veteran's 
apparent malingering, which was evident by the fact that the 
veteran was able to bend forward to untie his shoes and twist 
while putting his clothes back on.  The examination report 
makes it quite apparent that the examiner did not believe the 
veteran was experiencing the majority of the pain symptoms of 
which he vociferously complained.

The Board observes that the reports of examinations conducted 
by the PA in September 1997 and December 1997 indicate fairly 
brief examinations, consisting primarily of range of motion 
testing.  In contrast, the more recent examination conducted 
by a physician in February 1998 was clearly a comprehensive 
one in which not only range of motion testing, but also 
neurological testing, weight-bearing testing, and a thorough 
interview of the veteran were performed.  Furthermore, the 
February 1998 examiner reviewed the claims file in 
conjunction with the examination, giving him a fuller picture 
of the veteran's service-connected disability.  Based upon 
the examination and review of the claims file, including 
recent studies, the examiner concluded that the veteran 
suffers from only minimal degenerative disc and joint disease 
which was not attributable to his service-connected 
disability.  The Board finds that the findings of the more 
thorough February 1998 examination, performed by a physician, 
are more probative than the findings of the two prior 
examinations, performed by a PA, as to the actual level of 
disability attributable to the service connected low back 
disorder.

The findings of the February 1998 examination, coupled with 
the lack of any treatment for the veteran's back condition 
since the mid-1980s, lead the Board to the conclusion that 
the veteran is entitled to no more than a 10 percent 
evaluation for his service-connected back disability.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, there must be 
objective evidence of muscle spasm on extreme forward bending 
and loss of lateral spine motion for a 20 percent evaluation.  
Although the PA diagnosed "chronic lumbar paravertebral 
muscle spasm", that diagnosis appears to have been based 
entirely on history provided by the veteran, as there was no 
evidence of muscle spasm on physical examination, nor were 
there any treatment records documenting muscle spasm.  With 
regard to the criterion of loss of lateral spine motion, 
neither the PA nor the physician made that finding.  The 
Board concludes that the criteria for an evaluation in excess 
of 10 percent under Diagnostic Code 5295 have not been met. 

The veteran's representative has argued that the veteran 
should be evaluated under Diagnostic Code  5293, pertaining 
to intervertebral disc syndrome, as the veteran has been 
diagnosed with disc disease.  However, the examining 
physician found no linkage between the veteran's minimal disc 
disease and his service-connected back injury.  Although the 
PA opined that it was as likely as not that the two were 
related, the Board finds that that conclusion is not 
supported by objective clinical findings and is outweighed in 
probative value by the contrary conclusion reached by the 
medical examiner in February 1998.  For that reason, it would 
not be appropriate to rate the veteran's low back disorder as 
intervertebral disc syndrome, under Diagnostic Code 5293, or 
as degenerative arthritis, under Diagnostic Code 5003. In 
addition, as the examining physician found that the veteran 
was not cooperating with range of motion testing, but rather 
was exaggerating any actual limitation of motion, it would 
not be appropriate to rate his low back disorder under 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.

The veteran's representative has also argued that the veteran 
is entitled to a higher rating for functional loss due to 
pain and/or weakness.  See 38 C.F.R. § 4.40 (1998); DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).  However, as 
previously noted, the veteran's complaints of pain were found 
by the examining physician to be, in large part, contrived, 
and thus additional compensation for pain is not warranted.


ORDER

An evaluation in excess of 10 percent for a low back disorder 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

